MEMORANDUM**
Francisco Figuero-Perez seeks review-of an order of the Board of Immigration Appeals upholding an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s discretionary determination that FigueroPerez failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Figuero-Perez’s contention that his removal would violate due process by infringing on family unity is unavailing. See Urbano de Malaluan v. INS, 577 F.2d 589, 594 (9th Cir.1978); see also Mamanee v. INS, 566 F.2d 1103, 1106 (9th Cir.1977).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.